533 S.E.2d 475 (1999)
STATE of North Carolina
v.
Gregory Flint TAYLOR.
No. 482A93-2.
Supreme Court of North Carolina.
March 3, 1999.
Thomas F. Loflin, III, Durham, for Taylor.
William N. Farrell, Jr., Senior Deputy Attorney General, C. Colon Willoughby, Jr., District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the order of the Superior Court, Wake County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 3rd day of March 1999."